Plaintiff-Appellant Walter Johnson, pro se, appeals from an order and subsequent judgment of the United States District Court for the Western District of New York (Charles J. Siragusa, Judge) dismissing his 42 U.S.C. § 1983 complaint. Johnson filed the complaint pro se against New York State, the Monroe County Child Support Enforcement Unit, and the New York State Department of Taxation and Finance, alleging deprivation of several constitutional rights. By order entered in January 2001, the district court sua sponte dismissed Johnson’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), and barred Johnson from filing any future actions in the district court without first obtaining the court’s permission.
Judgment was entered on January 8, 2001. Johnson filed a timely notice of appeal on January 16, 2001. For an unexplained reason, this notice of appeal was docketed in this Court under two separate docket numbers.
On October 10, 2001, this Court, by order entered under Docket No. 01-7073, affirmed the district court judgment insofar as it dismissed Johnson’s § 1983 claims, and vacated the judgment and remanded the case on the issue of whether the sanctions imposed against Johnson were proper. Because this Court has al*70ready addressed the merits of Johnson’s present appeal under Docket No. 01-7073, the appeal docketed under 01-7071 is dismissed as moot.